Citation Nr: 0731806	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  06-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  It is advanced on the Board's 
docket.  In February 2007, the Board remanded the matter for 
evidentiary development.   


FINDING OF FACT

The veteran's bilateral hearing loss and tinnitus are not 
demonstrated to be etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss and tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Hearing Loss and Tinnitus

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service 
connection, in general, requires medical evidence or opinion 
of a link between active duty and the disability claimed.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Also, presumptive service connection is 
permissible for certain "chronic diseases" in the category 
of "other organic diseases of the nervous system," which 
includes hearing loss, with evidence of manifestation thereof 
to a minimum compensable degree within one year after 
discharge from active service.  38 U.S.C.A. §§ 1101, 1100, 
1112, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309(a) (2007).  

The veteran's active duty included combat action during World 
War II.  Among his citations is the Combat Infantryman Badge.  
The veteran asserts that his hearing problems stem from 
acoustic trauma during military service, and in particular, 
during combat, in the form of weapons fire and explosion 
noises.  
 
As an initial matter, it is evident that VA has been 
unsuccessful to date in securing the veteran's service 
medical records.  It was determined that they likely were 
lost to fire while they were in government custody.  In a 
case such as this, the Board has a heightened duty to explain 
the rationale and bases for its decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  Further, because the veteran here 
has combat action status, 38 U.S.C.A. § 1154(b) entitles him 
to a favorable resolution of reasonable doubt with respect to 
occurrence of in-service "injury" in the form of noise 
exposure notwithstanding the lack of service medical records.  
The Board finds reported lay history of noise from weapons 
fire and explosions credible and consistent with the 
circumstances of the veteran's service.  The Board must 
"record in full" the reasons for its decision where combat 
status is shown.  Id.  

The clinical evidence of record also documents hearing 
impairment consistent with 38 C.F.R. § 3.385 (2007).  VA 
regulations deem hearing loss a "disability" where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  Id.  These criteria are met based on January 2005 
and July 2007 audiology examination results.  The veteran has 
bilateral sensorineural hearing loss.  

As for tinnitus, VA clinical (treatment) records dated within 
the last several years do not specifically document reports 
or diagnosis of tinnitus.  The July 2007 examination report 
does, however, reflect the veteran's initial statement that 
he did not experience tinnitus, but later statement that he 
"sometimes" and "occasionally" experiences "some little 
ringing in the background."  In July 2004, in a statement 
submitted in support of his service connection claim, the 
veteran stated that he has "ringing at all times in [his] 
ears."  He reported intermittent tinnitus at the January 
2005 examination, and said that, although he could not recall 
when tinnitus had its onset, he experienced it "for years."  
Despite apparent inconsistencies with respect to reports of 
subjective experience of tinnitus symptoms, the record seems 
to support a conclusion that the veteran at least has had 
intermittent tinnitus for some time, even though it is not 
specifically documented that tinnitus had its onset in the 
years during or immediately after military service.           

The Board also has considered private audiology findings 
(Belltone) obtained in July 2004.  The Board is not qualified 
to interpret audiology data presented in graphic format as 
that evident in Belltone records; it requires interpretation 
of such data in text format.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  However, it is evident, based on the 
contents of the January 2005 and July 2007 C&P examination 
reports, that individuals qualified to do so have considered 
Belltone records and VA audiology findings, and then 
determined that various audiology data do support a diagnosis 
of bilateral hearing loss.    

On the issue of etiology of hearing problems, in January 
2005, the C&P examiner concluded that the veteran's hearing 
loss is likely due to noise exposure during civilian 
employment (testing farm equipment for some 30 years in the 
course of employment as an "agricultural engineer") 
"and/or" presbycusis.  (Presbycusis is defined as a type of 
hearing loss associated with aging.  Dorland's Illustrated 
Medical Dictionary, p. 1065 (26th ed. 1981).)  The examiner 
also opined that tinnitus is not likely to be related to 
noise exposure in military service noting, in particular, the 
substantial passage of time ("more than 50 years") since 
noise exposure in the military.  In July 2007, the C&P 
examiner concluded that the veteran's hearing loss is not 
likely related to military service.  As rationale supporting 
that conclusion, the examiner noted the lack of clinical 
evidence of hearing problems during military service, but as 
well, a lengthy history of civilian occupational noise 
exposure, the gap in time between military service and post-
service clinical findings concerning reduced hearing acuity, 
and "current hearing loss configuration."  The examiner had 
specifically noted that test results "showed typical 
presbycusis effects."  The examiner also concluded that 
neither the history nor the record supported a claim of 
tinnitus as a result of military noise exposure.

The negative etiology opinions discussed above remain 
unchallenged, are not inconsistent with the clinical evidence 
of record, and are not demonstrated to be incompetent or 
inadequate for the purposes of deciding this case.  On this 
point, in light of the unavailability of service medical 
records and heightened duty to explain the rationale for its 
decision, the Board noted the C&P examiners' notation, in 
particular, of the lack of clinical evidence of hearing 
impairment since military service, until more than 50 years 
after service.  Combat status, in essence, eases a claimant's 
burden of establishing relevant event or injury asserted to 
be the cause or source of a disability for which he seeks 
service connection.  This decision does not turn on that 
element of the service connection claim as the Board concedes 
that the veteran had noise exposure in the military.  Rather, 
this decision turns primarily on clinical evidence on 
etiology.  Two VA audiologists have concluded that it is 
unlikely that hearing problems are attributable to noise 
exposure in the military.  

Also, the examiners' opinion as to presbycusis as at least a 
possible (see January 2005 examination) or even likely factor 
("test results today showed typical presbycusis effects" - 
see July 2007 examination) in current hearing acuity 
problems, in conjunction with their opinion that post-service 
noise exposure is likely the cause of present hearing 
problems, is highly probative and negative evidence.  That 
would be the case even if the Board were to view evidence 
that seems to be inconsistent in some respects as favorably 
as possible (e.g., discrepancies as to nature and extent of 
occupational noise exposure).  In July 2007, the veteran said 
that he worked in "farm sales," but his notice of 
disagreement indicates that, although he did test farm 
equipment, he believes that that activity involved little 
noise exposure.  The veteran reported that carpentry is a 
hobby (January 2005 examination), which presumably involves 
some noise exposure.  Most recent employment apparently has 
been as a funeral director, which the Board presumes was not 
a source of significant acoustic trauma.  As stated, two 
examiners, who are audiologists with experience interpreting 
audiology data and who presumably have experience in 
addressing etiology of hearing loss, have determined that it 
is unlikely that military service more than 50 years ago is 
the source of hearing impairment claimed in 2004, and that 
the normal course of time (aging process) is a factor in the 
veteran's case.  Those conclusions, even in light of law 
favoring combat veterans, carry significant probative value.  
Furthermore, the Board has noted, on the unavailability of 
service medical records, that the veteran himself has not 
contended that he had experienced diminished hearing in the 
immediate years after discharge from active service, or that 
he was tested for hearing problems during those years, to 
help counter the negative effect of VA audiologists' notation 
as to lack of documented hearing problems before 2004 
(Belltone audiology results).  Such considerations also 
preclude presumptive service connection based on the record 
to date.              

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
It does not apply 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102.    

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


In August 2004, before issuing the rating decision that is 
the subject of this appeal, VA notified the veteran of his 
and VA's respective claim development responsibilities and 
what evidence must be submitted to result in service 
connection.  The letter explained that the basic requirements 
for service connection are evidence of injury or disease that 
began in or was made worse in service; current disability; 
and relationship between the two.  It also discussed 
presumptive service connection for certain chronic diseases.  
The veteran was advised that pertinent evidence may be in the 
form of his or other individuals' lay statements concerning 
the claimed disabilities.  He was further advised that, if he 
identifies the sources of evidence pertinent to those 
requirements, then VA would assist him in securing the 
missing evidence from those sources.  The letter also 
complied with the "fourth element" notice requirement.  The 
veteran was advised that his service medical records might 
have been destroyed in a fire.  A March 2005 letter afforded 
the veteran an opportunity to supply copies of any service 
medical records in his possession.  In May 2006 and March 
2007, VA provided the veteran notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds no material prejudice based on provision of 
the Dingess/Hartman notice during the appeal period.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2007) (harmless error).  As stated, the 
veteran was provided pre-AOJ decision notice of governing 
criteria and his and VA's claim development responsibilities.  
That notice was provided during the appeal period as well, in 
March 2007.  The veteran has been informed that he can submit 
any evidence he has if he believes it is pertinent to his 
appeal.  Board remand directives have been complied with, and 
the veteran has had multiple opportunities to identify 
sources of missing evidence pertaining to his hearing 
problems if he desired VA assistance in securing it.  The 
veteran's representative submitted argument as recently as in 
late September 2007, but it does not contain specific 
argument concerning missing evidence or inadequate notice.  
Here, there is no issue concerning "veteran" status.  
Notice concerning what general considerations govern 
assignment of percentage disability ratings for service-
connected disabilities, and effective date criteria for 
service connection and ratings assigned for service-connected 
disabilities, even if provided before the rating decision on 
appeal, would not have materially alter the outcome of this 
case because the underlying service connection criteria are 
not substantiated.     

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service verification records, and as 
well, private and VA clinical records and examination 
reports, and the veteran's lay statements.  Despite 
appropriate notice as discussed above, the veteran has not 
identified sources of additional, pertinent evidence missing 
from the record.  Based on the foregoing, the Board concludes 
that VA's duty to assist was met.  It is not precluded from 
deciding this case based on the evidence of record.    


ORDER

Service connection for bilateral sensorineural hearing loss 
and tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


